Citation Nr: 1518328	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-18 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a sinus disability.

2.  Whether new and material evidence had been received to reopen a service connection claim for a breathing disability, to include bronchitis and asthma.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a higher initial rating for post-operative right Achilles tendon rupture, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009, July 2010, June 2011, And October 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in September 2009, August 2010, July 2011, and January 2012; statements of the case were issued in June 2011, March 2011, October 2011, and September 2014; and substantive appeals were received in July 2011, March 2011, October 2011, and September 2014.  

The Veteran presented testimony at a Board hearing in December 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for a left hip disability, a sinus disability, a breathing disability (to include bronchitis); and entitlement to an increased rating for a right Achilles tendon rupture, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2003, the RO denied the Veteran's service connection claim for a sinus disability.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the November 2003 decision is neither cumulative nor redundant of the evidence of record at the time of the November 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In November 2003, the RO denied the Veteran's service connection claim for bronchitis (claimed as a breathing disability).  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

4.  Certain evidence received since the November 2003 decision is neither cumulative nor redundant of the evidence of record at the time of the November 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  Tinnitus was incurred in or caused by the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The November 2003 RO rating decision, which denied the Veteran's claim of service connection for a sinus disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the November 2003 RO rating decision is new and material; accordingly, the claim for service connection for a sinus disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The November 2003 RO rating decision, which denied the Veteran's claim of service connection for bronchitis (clained as a breathing disability) disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the November 2003 RO rating decision is new and material; accordingly, the claim for service connection for a breathing disability (to include bronchitis and asthma) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims of service connection for a sinus disability and a breathing disability (bronchitis) were denied by way of a November 2003 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the November 2003 denial consisted almost entirely of the service treatment records (which have since become unavailable).  According to the November 2003 rating decision, the service treatment records failed to reflect any findings of a chronic sinus disability in service.  With regard to bronchitis, the service treatment records showed a diagnosis of bronchitis in September 1994 (at which time the condition was resolving).  He was assessed with bronchitis again in January 1995, but treatment following January 1995 was not shown.  There were no further episodes of bronchitis noted.  According to the rating decision, the September 1994 treatment report also reflected a history of asthma, but without any treatment in service.      

The claim of service connection for a sinus disability was denied because there was no evidence of a sinus disability in service or of a current disability.  The claim for a breathing disability (bronchitis) was denied because the RO found that the service treatment records failed to reflect evidence of a chronic disability (stating that the there was no evidence of the disability after 1995).

Evidence received since the November 2003 rating decision includes an April 2011 VA examination in which the Veteran was diagnosed with mild intermittent asthma; a February 2012 VA examination diagnosing a deviated nasal septum (Virtual VA); a September 2013 outptatient treatment report in which the Veteran reported cold symptoms of eight days duration, including complaints of scratchy throat, rhinitis, intermittent productive cough with clear to yellow sputum, and wheezing (VBMS 4/2/15, p. 30); and December 2014 hearing testimony in which the Veteran reported nosebleeds in service and being treated with Albuterol for breathing problems.  

The Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the newly submitted evidence meets the low threshold of 38 C.F.R. § 3.156(a) and constitutes new and material evidence to reopen the Veteran's claims.  The claims were originally denied in part because there was no evidence of a current disability.  The Veteran's testimony and the post service medical records provide evidence that he does have current disability that may be related to service.  As new and material evidence has been received, the claims for entitlement to service connection are reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus

At the Veteran's December 2014 Board hearing, he testified that he faced an armored battalion, and that he was exposed to excessive noise in the form of tanks and rockets (Hearing Transcript p. 29).  He testified that he was exposed to ordinances for approximately a year and a half.  

The service personnel records reflect that the Veteran's primary MOS was as a supply specialist/sergeant.  However, the Board also notes that from October 1994 to February 1996 (a period of nearly a year and a half), his MOS was that of Unit Armor (VBMS, 6/21/0, p. 55).  Additionally, his records reflect that he was awarded the rifle M-16 expert qualification badge and the hand grenade expert qualification badge.  Moreover, the Board finds the Veteran was credible when he testified that he was exposed to excessive noise during service.  

The Veteran underwent a February 2012 VA examination.  The examiner found that it was at least as likely as not that the Veteran's tinnitus was associated with excessive noise exposure in the military.  Her rationale was based on the reported onset of tinnitus and the Veteran's reported service in a tank unit.  She noted that the noise exposure was heavy artillery.  

The Board finds that the Veteran's testimony regarding excessive noise exposure in the military is credible.  Moreover, the Veteran has a medical nexus opinion that supports his contention that his tinnitus is at least as likely as not due to that noise exposure.  


The Board recognizes that a VA memorandum (VBMS 6/21/10) states that it cannot concede noise exposure due to the Veteran's MOS as a supply specialist.  The Memorandum also reflects that only the Veteran's service from 1991-1996 was considered honorable.  

With regard to the Veteran's other than honorable service, the Board notes that the Veteran's discharge for that period of service was upgraded to honorable (VBMS, 9/21/11).  Consequently, all of the Veteran's service is considered honorable.  

With respect to the Veteran's MOS as a supply specialist/sergeant, the Board has already noted that he also had an MOS of Unit Armor and that he has received decorations reflecting exposure to Rifle M-16 fire and hand grenades.  Finally, the Board has accepted his testimony as credible.  

In affording the benefit of the doubt to the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board notes that an RO letter dated April 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection and reopening the Veteran's claims, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.



ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a sinus disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a breathing disability, to include bronchitis and asthma, is granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

Sinus/breathing (bronchitis)

The Veteran underwent a VA examination in April 2011.  The examiner was asked "if the asthma is at least as likely as not a continuation of the bronchitis shown in 1994 and 1995 when the Veteran was on active duty."  Despite being instructed that bronchitis was assessed in September 1994 and January 1995, the examiner stated that "there is NO evidence in the military medical records that the Veteran was diagnosed or treated for asthma or bronchitis."  He then found that no connection to service could be made.

The Board notes that the service treatment records have been found to be unavailable.  However, they were available at the time of the November 2003 rating decision, and the RO specifically noted that the Veteran suffered from bronchitis in September 1994 and that he had another episode in January 1995.  Consequently, the April 2011 VA examiner's opinion is based on an incorrect factual premise, and is therefore inadequate.  

Additionally, the examination took place prior to the Veteran's December 2014 Board hearing.  Therefore, the Veteran's lay contentions were not considered when the examiner rendered his opinion.  

The Veteran also underwent a VA examination in February 2012 (Virtual VA).  Although he was diagnosed with mild asthma and a deviated nasal septum, there was no opinion rendered regarding the etiology of the Veteran's disabilities.    

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's sinus disability and breathing disability (to include bronchitis and asthma).  

The service personnel records reflect service in Alaska from January 1992 to July 1994 and from March 1997 to March 2000 (VBMS, 6/21/10).  The Veteran credibly testified that he incurred nosebleeds during that time.  He attributed the nosebleeds to the dry air in Alaska (Hearing Transcript, p.5).  The examiner should accept as true the fact that he experienced intermittent nosebleeds while stationed in Alaska.

Regarding a breathing disability, the examiner should note that the Veteran was assessed with bronchitis in September 1994 and January 1995.  Although the service treatment records are not available, the November 2003 rating decision has noted such findings and these are to be accepted as fact.  

Left hip

The Board finds that the Veteran testified credibly that he sustained an injury to his left hip during an Airborne jump in approximately August 1996 (Hearing Transcript, pgs. 20-23).  He testified that x-rays failed to reveal a break.  However, the injury was manifested by swelling, fluid, and pain.  He testified that he was assessed with a severe bruise and that he was given a heating pad to treat it.  He further stated that he has had intermittent pain since service.

The Board finds that a VA examination is warranted to determine the nature and etiology of the disability.



Right Achilles tendon

The Veteran's most recent examination of his right Achilles tendon took place almost three years ago (July 2012).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

At the Veteran's December 2014 Board hearing (Hearing Trascript, p. 34) he testified that his right Achilles tendon disability has gotten worse (increased pain, stiffness, irritation, inability ro move ankle when it swells).  

Given the Veteran's contention that the July 2012 VA examination is not representative of the current level of disability, the Board finds that a new VA examination is warranted.

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected right Achilles tendon rupture, and whether service connection is warranted for tinnitus, a left hip disability, a breathing disability (to include bronchitis), and a sinus disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his sinus and breathing disability (to include bronchitis and asthma).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should accept as true that the Veteran was stationed in Alaska from January 1992 to July 1994 and from March 1997 to March 2000; that he experienced nosebleeds during that time; that he was assessed with bronchitis in September 1994 and January 1995; and that in September 1994, he was noted to have a history of asthma that was not treated at that time.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's left hip disability; and the current severity of his right Achilles tendon rupture disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary:

a) the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that a left hip disability began during or is causally related to service.

The examiner should accept as true, the fact that the Veteran sustained a severe bruise to the left hip in approximately August 1996 as a result of an Airborne jump.

b)  Regarding the right Achilles tendon rupture, any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

c)  Finally, the examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


